—Judgments, Supreme Court, New York County (Bernard Fried, J.), rendered May 15, 1996, convicting defendant, upon his pleas of guilty, of two counts of attempted criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 3 to 6 years, unanimously affirmed.
Appellate review of defendant’s statutory speedy trial claim is foreclosed by his guilty plea (People v O’Brien, 56 NY2d 1009; People v Friscia, 51 NY2d 845), the voluntariness of which he does not contest. Defendant’s constitutional speedy trial claim is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that defendant has not established a violation of his constitutional right to a speedy trial (see, People v Taranovich, 37 NY2d 442). Concur — Rosenberger, J. P., Williams, Tom, Wallach and Buckley, JJ. „